Deny and Opinion Filed this 19th day of June, 2014.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00795-CV

                        IN RE MITCHELL KAZU ASTALOS, Relator

                  Original Proceeding from the 380th Judicial District Court
                                    Collin County, Texas
                             Trial Court Cause No. 380-52696-06

                              MEMORANDUM OPINION
                        Before Justices Moseley, Lang-Miers, and Brown
                                  Opinion by Justice Moseley
       This petition for writ of mandamus and prohibition arises from a suit affecting the parent

child relationship. The facts and issues are well-known to the parties, so we do not recount them

here. The petition fails to comply with the Texas Rules of Appellate procedure because is not

properly authenticated and includes an incomplete record.            See TEX. R. APP. P. 52.3(j),

52.7(a)(1). Relator has failed to establish he is entitled to the relief sought. TEX. R. APP. P. 52.8.

Accordingly, we DENY relator’s petition for writ of mandamus and prohibition.




140795F.P05                                          /Jim Moseley/
                                                     JIM MOSELEY
                                                     JUSTICE